ATTACHMENT TO PTO-90c
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The reply filed on 3/19/21 (“the latest reply”) is not fully responsive to the prior Office Action because: Applicant did not elect a single species and indicate which claims read on the elected species, as was required in the Office action of 11/3/20. See the Restriction and Election of Species requirements of 11/3/20.
In a previous response (filed 1/4/21) applicant also failed to elect a single species and indicate which claims were readable on the elected species pursuant to the 11/3/20 Office action. However, that response was held by the examiner to be bona fide, and thus, applicant was given a shortened statutory period of two months in which to correct the omission. See the Notice of 1/19/21 in which the omission was brought to the attention of the applicant. In the latest reply, applicant once again fails to elect a single species as required in the 11/3/20 Office Applicant is hesitant to elect a single figure in a species election out of concern that some claim elements from the elected invention may be shown in other figures” and “The applicant elects the grouping of claims 1-12 and FIGs. 1-8 for prosecution on the merits.”. See the Remarks filed with the reply of 3/19/21 in the last paragraph of the first page thereof. In other words applicant is hesitant to elect a single species because some claims might not read on the elected species, as a result of which these claims would not be examined pursuant to the Election of Species requirement itself and applicant’s election. For this reason, according to applicant, applicant is electing all the species. 
In view of the applicant’s arguments, the failure to elect a single species is not inadvertent, but rather appears to be purposeful. Therefore, the latest reply is not bona fide.
Since the period for reply set forth in the prior Office action has expired, this application will become abandoned unless applicant 
The date on which the petition under 37 CFR 1.136(a) and the appropriate extension fee have been filed is the date for purposes of determining the period of extension and the corresponding amount of the fee.  In no case may an applicant reply outside the SIX (6) MONTH statutory period or obtain an extension for more than FIVE (5) MONTHS beyond the date for reply set forth in an Office action.  A fully responsive reply must be timely filed to avoid abandonment of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 






/JACOB K ACKUN/Primary Examiner, Art Unit 3736